NUMBER 13-08-00253-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DELL JAMES,                                                                 Appellant,

                                           v.

ERIN KOSTER, M. D. AND MICHAEL KOSTER ,                                     Appellees.


                  On appeal from the 380th District Court
                         of Collin County, Texas.


                         MEMORANDUM OPINION

           Before Chief Justice Valdez and Justices Garza and Vela
                     Memorandum Opinion Per Curiam

      This case is before the Court on a joint motion to vacate the trial court’s judgment

and remand to the trial court for rendition of judgment. The parties have reached an

agreement with regard to the disposition of the matters currently on appeal. Pursuant to

agreement, the parties request this Court to vacate the trial court’s judgment without
regards to the merits, and remand this case to the trial court for rendition of a judgment in

accordance with the agreement of the parties.

       The joint motion to vacate and remand is GRANTED. Accordingly, we VACATE the

trial court’s judgment without regard to the merits, and REMAND this case to the trial court

for rendition of judgment in accordance with the parties’ agreement. See TEX . R. APP. P.

42.1(a)(2)(B). In accordance with the agreement of the parties, costs are taxed against the

party incurring same. See TEX . R. APP. P. 42.1(d).

                                                                PER CURIAM

Memorandum Opinion delivered and
filed this the 12th day of March, 2009.




                                             2